Citation Nr: 0722441	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  04-08 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy involving each extremity, to include due to in-
service herbicide exposure, without regard to the presence or 
absence of diabetes mellitus, to include diabetic peripheral 
neuropathy.

2.  Entitlement to service connection for peripheral 
neuropathy involving each extremity, secondary to diabetes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The record raises the issues of entitlement to service 
connection for diabetes mellitus, and entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU).  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Consistent with the instructions below, VA 
will notify you of the further action that is required on 
your part.


FINDING OF FACT

Without addressing entitlement to service connection for 
peripheral neuropathy due to diabetes, the preponderance of 
the evidence is against finding that upper and lower 
extremity peripheral neuropathy is related to service.


CONCLUSION OF LAW

Without addressing entitlement to service connection for 
peripheral neuropathy due to diabetes, peripheral neuropathy 
of the upper and lower extremities was not incurred in or 
aggravated during service, and is otherwise unrelated to the 
veteran's active duty.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1116, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his upper and lower extremity 
peripheral neuropathy is related to service.  The Board 
disagrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes acute and 
subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  

Acute and subacute peripheral neuropathy is presumed service 
incurred if manifested to a degree of 10 percent or more 
within a year after the last date of exposure to an herbicide 
agent during active duty.  38 C.F.R. §§ 3.307(a)(6)(ii), 
3.309(e).  For purposes of this section, the term "acute and 
subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2.

The Secretary of VA has determined, based on a National 
Academy of Science report issued in January 2003, that there 
is no positive association between exposure to herbicides and 
any peripheral neuropathy manifested during some other time 
frame than indicated above, or any other condition for which 
the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27,630- 41 (May 20, 2003).  The appellant is not 
precluded, however, from proving that any peripheral 
neuropathy manifested during some other time frame resulted 
from exposure to herbicides in service under the provisions 
of 38 U.S.C.A. § 1110 and 38 C.F.R. §  3.303(d).  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994)

In this case, the service medical records reveal no 
complaints or findings pertaining to peripheral neuropathy.  
A review of post-service private and VA medical records 
reveals no opinion linking any peripheral neuropathy to 
service.  These medical records also do not reveal competent 
evidence of any peripheral neuropathy during the appellant's 
active duty or for many years thereafter.  The earliest 
evidence of record of peripheral neuropathy is an April 2002 
VA treatment document for an unrelated condition, which 
recorded a history of pertinent complaints beginning in 1999.  
The appellant's neuropathy has continued since.

VA treatment records from October 2002 and September 2003 
included physician speculation that peripheral neuropathy 
"possibly" is or "may be" related to the veteran's Agent 
Orange exposure.  See Bostain v. West, 11 Vet. App. 124, 127-
28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(medical opinion expressed in terms of "may" also implies 
"may or may not" and is too speculative to establish 
medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993) (doctor's statement framed in terms such as "could 
have been" is not probative); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  A January 2003 VA treatment 
record includes a physician's statement that the onset of 
veteran's peripheral neuropathy in 2000 was "probably 
reflect[ed]" Agent Orange exposure.  

As noted above, peripheral neuropathy that fails to manifest 
within a year after the last date of exposure to an herbicide 
agent during active duty is not subject to presumptive 
service connection on an herbicide basis.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  Although the January 2003 VA 
physician's nexus opinion favors the claim, this opinion, 
contrary to the extensive study prepared by the National 
Academy of Science, is not sustained by any reasons, bases or 
empirical epidemiological evidence supporting service 
connection for such a late-onset peripheral neuropathy.  

The Board has reviewed all VA treatment records from April 
2002 to February 2004, as well as an April 2001 private 
physician's medical record.  The overwhelming preponderance 
of the medical evidence is against finding a link between the 
veteran's peripheral neuropathy and his in-service herbicide 
exposure.  Moreover, while there is evidence of a current 
peripheral neuropathy of the upper and lower extremities, 
without probative evidence linking peripheral neuropathy to 
service, the benefit sought on appeal cannot be granted.  The 
claim is denied. 

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in March 2003 and 
January 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant and 
notice of what part VA will attempt to obtain.  VA informed 
the claimant of the need to submit all pertinent evidence in 
his possession, and provided adequate notice of how 
disability ratings and effective dates are assigned.  While 
the appellant may not have received full notice prior to the 
initial decision, after notice was provided the claimant was 
afforded a meaningful opportunity to participate in the 
adjudication of the claim, and the claim was readjudicated.  

VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.




ORDER

Without addressing the issue of entitlement to service 
connection for peripheral neuropathy due to diabetes, 
entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities is denied.


REMAND

As noted above, this case raises the issue of entitlement to 
service connection for diabetes mellitus.  In this context, a 
January 2003 VA outpatient clinic note specifically directs 
that the appellant be tested for diabetes mellitus in light 
of his in-service herbicide exposure.  As such, the theory of 
entitlement to service connection for peripheral neuropathy, 
based on diabetic peripheral neuropathy of each extremity, 
has been raised.  As the records before the Board do not 
document that the appellant has been tested for diabetes 
mellitus or for diabetic peripheral neuropathy, further 
development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006) that is consistent with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Thereafter, the veteran should be 
afforded a VA examination to determine 
whether the appellant has diabetes, and 
in turn, whether he has diabetic 
peripheral neuropathy.  The claims folder 
must be made available to the examiner 
for review prior to any examination.  In 
accordance with the latest AMIE worksheet 
for diabetes and diabetic peripheral 
neuropathy, the examiner is to provide a 
detailed review of the history, current 
complaints, and the nature and etiology 
of any diagnosed diabetes and diabetic 
peripheral neuropathy.  All applicable 
diagnoses must be fully set forth.  

3.  Thereafter, the RO is to readjudicate 
the appealed issue.  If the claim is 
denied in any respect, the RO must issue 
a SSOC to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board. 

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


